 1
                                                                                JS-6
 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10

11
     MARIA PINO,                                 Case No. 2:18-cv-10365 AB (SKx)
12
                  Plaintiff,                     ORDER RE STIPULATION FOR
13                                               DISMISSAL WITH PREJUDICE OF
           v.                                    ENTIRE ACTION
14
     HARBISONWALKER
15 INTERNATIONAL INC.; and DOES 1

16
     through 100, Inclusive,

17                Defendants.

18

19
           IT IS HEREBY ORDERED that, as a result of the parties having settled this
20
     case, the above-referenced action shall be dismissed in its entirety with prejudice as to
21
     all parties. The parties are to bear their own respective attorneys’ fees and costs.
22

23

24 DATED: June 18, 2019                      ______________________________
25
                                             Hon. André Birotte Jr.
                                             United States District Court Judge
26

27

28
